 Case 2:18-cr-00087-JMA Document 38 Filed 10/17/18 Page 1 of 2 PageID #: 213



                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
NB:JAM                                             610 Federal Plaza
F.# 2014R00337                                     Central Islip, New York 11722


                                                   October 17, 2018

By ECF and Hand Delivery

The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
Central Islip, New York 11722


              Re:    United States v. Walker
                     Docket No. 18-CR-087 (JMA)

Dear Judge Azrack:

              The government respectfully submits this letter to supplement its October 11,
2018 submission regarding the trial date in the above-captioned case, which is currently
scheduled to begin on January 7, 2019.

                The government previously requested that the defendant’s trial date be advanced
to November 12, 2018. The defendant opposed this request in his October 11, 2018 letter and
asked the Court to adhere to the “firm” trial date of January 7, 2018. While the government
still believes that the case can and should be advanced to November, in the event the Court is
not inclined to do so and is going to adhere to the January trial date, the government
respectfully suggests that jury selection in the instant case be conducted the week of January
2, 2019, with opening statements proceeding on January 7, 2019, the following Monday. This
will allow for resolution of the outstanding pretrial motions, and permit the instant trial to
conclude prior to January 16, 2019, when jury selection is currently scheduled to begin in
United States v. Mangano, 16-CR-540, which is also pending before Your Honor. As stated
previously, the government currently plans to call approximately six witnesses and complete
 Case 2:18-cr-00087-JMA Document 38 Filed 10/17/18 Page 2 of 2 PageID #: 214



its direct case within two to three days, with both parties envisioning the entire trial lasting less
than a week.

               Thank you for your consideration of this request.



                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:      /s/
                                                      Artie McConnell
                                                      Assistant U.S. Attorneys
                                                      631-715-7825


cc:    Brian John Griffin, Esq. (by ECF)
       Kevin Keating, Esq. (by E-Mail)
       John Carman, Esq. (by E-Mail)
       AUSA Catherine Mirabile (by E-Mail)
       AUSA Lara Treinis-Gatz (by E-Mail)




                                                 2
